Deny and Opinion Filed October 21, 2021




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-21-00899-CV

                          IN RE KYLE CHRON, Relator

           Original Proceeding from the 219th Judicial District Court
                             Collin County, Texas
                     Trial Court Cause No. 219-05269-2021

                         MEMORANDUM OPINION
                      Before Justices Molberg, Reichek, Smith
                            Opinion by Justice Reichek
      In his October 18, 2021 petition for writ of mandamus, relator challenges the

trial court’s October 6, 2021 Ex Parte Temporary Restraining Order and Order

Setting Hearing and its October 6, 2021 Amended Order Extending Temporary

Restraining Order and Setting Hearing.

      Based on our review of the petition and attached documents, we conclude that

relator has failed to demonstrate that he sought relief in the trial court for the alleged

abuse of discretion before bringing his petition for writ of mandamus before this

court. Accordingly, we deny the petition for writ of mandamus without prejudice to

refiling a petition with a record that reflects that the predicate request requirement

has been met. See In re Coppola, 535 S.W.3d 506, 50 (Tex. 2017) (orig. proceeding)
(due to extraordinary nature of remedy, mandamus relief generally requires

predicate request for action by respondent, and respondent’s erroneous refusal to

act). Accordingly, we deny the motion to stay as moot.




                                         /Amanda L. Reichek/
                                         AMANDA L. REICHEK
                                         JUSTICE


210899F.P05




                                      –2–